DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-20 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.[claim 6]
Claim 6 recites “wherein a location of the second ROI in the second image data is shifted by the disparity information from a location of the first ROI in the first image data”.  Claim 1 from which claim 6 depends recites “to set a second ROI in the received second image data, to move the second ROI in the second received image data based on the disparity information”.
It is unclear whether claim 6 is attempting to limit the original location of the second ROI or the moved location of the second ROI.  Alternately stated, is “a location of the second ROI in the second image” which is shifted by the disparity information the original set location of the ROI or the moved location of the second ROI?
Clarification is required.[claim 10]
Claim 10 recites “wherein the second image processor is further configured to a second auto-focusing operation...”.  It is unclear what is meant by this limitation.  
For the purposes of applying prior art, claim 10 will be read as requiring “wherein the second image processor is further configured to perform a second auto-focusing operation...”.  
Clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 of U.S. Patent No. 10,321,021 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.[claim 1]
1. A processor configured to interface with at least two cameras, comprising: 







a first image processor configured to receive a first image data from a first camera of the at least two cameras, to set a first region-of-interest (ROI) in the received first image data and to perform a first auto-exposure for the first camera based on the first ROI 

and transfer a first exposure index; 





and a second image processor configured to receive a second image data from a second camera of the at least two cameras, to set a second ROI in the received second image data, to move the second ROI in the second received image data based on disparity information between the first received image data and the second received image data, and to perform a second auto-exposure for the second camera 

based on the moved second ROI and the first exposure index
1. An image pickup device comprising: 

a first camera configured to obtain a first image of an object; 

a second camera configured to obtain a second image of the object; 

a first image signal processor (ISP) configured to perform a first auto focusing (AF), a first auto white balancing (AWB) and a first auto exposing (AE) for the first camera based on a first region-of-interest (ROI) in the first image, 


[see claim 5 below]

and configured to obtain a first distance between the object and the first camera based on a result of the first AF; 

and a second ISP configured to determine first disparity information associated with the first and second images based on the first distance, configured to move a second ROI in the second image based on the first disparity information, and configured to perform a second AF, a second AWB and a second AE for the second camera based on the moved second ROI.


5. The image pickup device of claim 1, wherein the first ROI includes a first exposure ROI and the second ROI includes a second exposure ROI, wherein the first ISP is configured to perform the first AE based on the first exposure ROI and configured to convert a result of the first AE into a first exposure index, and wherein the second ISP is configured to move the second exposure ROI based on the first disparity information and configured to perform the second AE based on the moved second exposure ROI and the first exposure index.


	While the claims are not identical, claim 5 of ‘021 anticipates claim 1 of the present application.  Therefore, the claims are not patentably distinct.[claim 12]
12. A processor configured to interface with at least two cameras, comprising: 28SEC.4151C4 







a first image processor configured to receive a first image data from a master camera of the at least two cameras, to set a first region-of-interest (ROI) in the received first image data and to perform a first auto-white balance for the master camera based on the first ROI 

and generate a first correlated color temperature; 




and a second image processor configured to receive a second image data from a slave camera of the at least two cameras, to generate a second ROI in the second received image data based on disparity information between the first received image data and the second received image data, and to perform a second auto-white balance for the slave camera 

based on the generated second ROI and the first correlated color temperature.
1. An image pickup device comprising: 

a first camera configured to obtain a first image of an object; 

a second camera configured to obtain a second image of the object; 

a first image signal processor (ISP) configured to perform a first auto focusing (AF), a first auto white balancing (AWB) and a first auto exposing (AE) for the first camera based on a first region-of-interest (ROI) in the first image, 


[see claim 4 below]

and configured to obtain a first distance between the object and the first camera based on a result of the first AF; 

and a second ISP configured to determine first disparity information associated with the first and second images based on the first distance, configured to move a second ROI in the second image based on the first disparity information, and configured to perform a second AF, a second AWB and a second AE for the second camera based on the moved second ROI.

4. The image pickup device of claim 1, wherein the first ROI includes a first white balance ROI and the second ROI includes a second white balance ROI, wherein the first ISP is configured to perform the first AWB based on the first white balance ROI and configured to convert a result of the first AWB into a first correlated color temperature (CCT), and wherein the second ISP is configured to move the second white balance ROI based on the first disparity information and configured to perform the second AWB based on the moved second white balance ROI and the first CCT.


While the claims are not identical, claim 4 of ‘021 anticipates claim 12 of the present application.  Therefore, the claims are not patentably distinct.[claim 13]
Regarding claim 13, see claim 6 of ‘021 (“configured to obtain a first distance between the object and the first camera based on a result of the first AF; and a second ISP configured to determine first disparity information associated with the first and second images based on the first distance”).[claim 14]
Regarding claim 4, see claim see claim 14 of ‘021 (“configured to obtain a first distance between the object and the first camera based on a result of the first AF; and a second ISP configured to determine first disparity information associated with the first and second images based on the first distance”).

Claims 2-4, 11 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,321,021 B2 in view of Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other.[claim 2]
Regarding claim 2, claim 5 of ‘021 does not explicitly claim a master and slave camera set according to a user setting or an internal parameter.  Official Notice is taken that it is well known in the art to set one camera of a plurality of cameras as a master camera and a second camera as a slave camera by a user setting or internal parameter to allow the master camera to provide coordinated control of the system.  Therefore, it would have been obvious to set the master/slave cameras by a user setting or internal parameter to allow for a master camera to coordinate control of the system.[claim 3]
Regarding claim 3, see claim 4 of ‘021 (“configured to obtain a first distance between the object and the first camera based on a result of the first AF; and a second ISP configured to determine first disparity information associated with the first and second images based on the first distance”).[claim 4]
Regarding claim 4, see claim see claim 4 of ‘021 (“configured to obtain a first distance between the object and the first camera based on a result of the first AF; and a second ISP configured to determine first disparity information associated with the first and second images based on the first distance”).[claim 11]
Regarding claim 5, Official Notice is taken that it is well known in the art to set ROIs based on set rules or criteria such as selecting a face present in the image so that faces may be properly imaged and further to use imaging systems for video conferencing to enable two-way communication including audio and video.  Therefore, it would have been obvious to set ROIs based on set rules or criteria such as selecting a face present in the image so that faces may be properly imaged and further to use imaging systems for video conferencing to enable two-way communication including audio and video in the system of ‘021.[claim 20]
20. An electronic system comprising:

 a first camera comprising a first complementary metal oxide semiconductor (CMOS) image sensor; 

a second camera comprising a second CMOS image sensor 

and arranged in parallel with the first camera in a first direction; 

and a processor configured to control the first and second cameras, wherein the processor comprises: a first image processor configured to receive a first image data from the first camera, to set a first region-of-interest (ROI) in the received first image data and to perform a first auto-exposure for the first camera based on the first ROI 

and transfer a first exposure index; 

and a second image processor configured to receive a second image data from the second camera, to set a second ROI in the received second image data, to move the second ROI in the second received image data based on disparity information between the first received image data and the second received image data, and to perform a second auto-exposure for the second camera 


based on the moved second ROI and the first exposure index.
1. An image pickup device comprising: 

a first camera configured to obtain a first image of an object; 


a second camera configured to obtain a second image of the object; 




a first image signal processor (ISP) configured to perform a first auto focusing (AF), a first auto white balancing (AWB) and a first auto exposing (AE) for the first camera based on a first region-of-interest (ROI) in the first image, 




[see claim 5 below]

and configured to obtain a first distance between the object and the first camera based on a result of the first AF; and a second ISP configured to determine first disparity information associated with the first and second images based on the first distance, configured to move a second ROI in the second image based on the first disparity information, and configured to perform a second AF, a second AWB and a second AE for the second camera based on the moved second ROI.

5. The image pickup device of claim 1, wherein the first ROI includes a first exposure ROI and the second ROI includes a second exposure ROI, wherein the first ISP is configured to perform the first AE based on the first exposure ROI and configured to convert a result of the first AE into a first exposure index, and wherein the second ISP is configured to move the second exposure ROI based on the first disparity information and configured to perform the second AE based on the moved second exposure ROI and the first exposure index.

	Claim 5 of ‘021 does not explicitly claim that the cameras include a CMOS image sensor or that the cameras are arranged in parallel.  However, Official Notice is taken that it is well known in the art to provide a CMOS image sensor in cameras to capture images since such sensors allow for easy integration of image capture and processing circuitry using the same semiconductor processes.  Official Notice is further taken that it is well known in the art to arrange first and second cameras in parallel with each other so that the same scene may be captured.  Therefore, it would have been obvious to utilize CMOS image sensors in the cameras of ‘021 to capture images since such sensors allow for easy integration of image capture and processing circuitry using the same semiconductor processes and to arrange the first and second cameras of ‘021 in parallel with each other so that the same scene may be captured


Allowable Subject Matter
Claims 1-4, 11-14 and 20 contain subject matter not taught by the prior art, but cannot be considered allowable due to the above double patenting rejections.
Claims 5, 7-9 and 15-19  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.[claims 1-20]
Regarding claims 1-20, the prior art does not teach or reasonably suggest a system or processor as claimed which sets a first ROI in a first image, calculates a first exposure index or first correlated color temperature, sets a second ROI in a second image based on disparity information and performs a second auto-exposure/white balance based the second ROI and the first exposure index/correlated color temperature as claimed in claims 1-20.
While the prior art teaches various systems/methods for setting and moving ROIs, performing control functions according to set ROIs or performing auto-exposure/white balance control in systems including at least two cameras, the prior art does not teach or reasonably suggest the particular requirements of claims 1-20.
For example, Cheng (US 2014/0160245 A1) discloses a similar camera system in which ROIs are determined for a first and second camera in a stereoscopic imaging system using disparity information (e.g. Figures 1 and 3).  In the system of Cheng, an object of interest is determined and based on disparity information between first and second images captured by the cameras, first and second ROIs are determined which correspond to the object as captured in each camera so that an AF operation may be performed by each camera to properly focus on the determined object (e.g. Paragraphs 0015-0019).  
Kim et al. (US 2017/0011525 A1) (commonly owned) discloses a camera system comprising a first camera module and a second camera module (Figure 2A) which sets a first ROI and detects a second ROI based on differences in optical characteristics of the first camera module and the second camera module (Figure 8).  The system of Kim considers differences such as angle of view, resolution and size to determine the second ROI (Paragraphs 0130-0133).  Kim further discloses a system which determines a disparity between the first and second ROIs and performing AF based on the disparity (Paragraph 0134).  
Geiss et al. (US 2015/0092066 A1) teaches a system comprising a plurality of cameras which uses a one of the cameras to set AE and AWB values for other cameras of the plurality of cameras (e.g. Paragraph 0214; Figure 10A).  Tsuda et al. (US 2012/0242803 A1) teaches a system which calculates exposure and white balance settings for a multiple camera system (Paragraphs 0100, 0111; Figure 1).  Muruyama (US 2009/0015689 A1) teaches a system in which exposure and white balance parameters calculated for a first camera are read and used for a second camera (Figure 1). 
However, these prior art references do not teach or reasonably suggest a system or processor as claimed which sets a first ROI in a first image, calculates a first exposure index or first correlated color temperature, sets a second ROI in a second image based on disparity information and performs a second auto-exposure/white balance based the second ROI and the first exposure index/correlated color temperature as claimed in claims 1-20.
However, all claims cannot be considered allowable until the above 35 USC 112(b) rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/Primary Examiner, Art Unit 2698